             Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      Civil Action No.: 1:19-cv-05331-JSR
SCOTT GUNNELLS, an individual,

Plaintiff,                                            PLAINTIFF’S FIRST AMENDED
                                                      COMPLAINT FOR:
v.
                                                      1. COPYRIGHT INFRINGEMENT
MICHAEL JOSEPH TEUTUL, an individual;
PAUL TEUTUL, an individual; ORANGE                    2. VIOLATION OF THE DIGITAL
COUNTY CHOPPERS, INC., a New York                        MILLENIUM COPYRIGHT ACT
Corporation; and DOES 1-10,                              (17 U.S.C §1202)

Defendants.                                           JURY TRIAL DEMANDED




         Plaintiff Scott Gunnells (“Gunnells” or “Plaintiff”), by his attorneys Doniger / Burroughs,

for his complaint against defendants Michael Joseph Teutul, an individual (“Michael Teutul”);

Paul Teutul, an individual (“Paul Teutul”); Orange County Choppers, Inc., a New York

Corporation (“OCC”); and Does 1-10, alleges as follows:

                                     JURISDICTION AND VENUE
         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et seq.

         2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338 (a)

and (b).

         3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a) in that

this is the judicial district in which a substantial part of the acts and omissions giving rise to the

claims occurred.

                                             PARTIES

         4. Plaintiff Scott Gunnells is a professional photographer specializing in portraiture,

 located in Lebanon, Pennsylvania.

                                                  1
         Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 2 of 25




       5. Plaintiff is informed and believes and thereon alleges that Michael Joseph Teutul is

an individual with his primary place of business located at 14 Crossroads Ct, Newburgh, New

York 12550, and is the owner of the websites at https://instagram.com/mikeyteutul1978/;

https://instagram.com/fockerocc/; https://therealmikeyteutul.co;

https://www.youtube.com/user/MikeyTeutulW; and https://orangecountychoppers.com/.

       6. Plaintiff is informed and believes and thereon alleges that Paul Teutul is an individual

with his primary place of business located at 14 Crossroads Ct, Newburgh, New York 12550, is

the President of Orange County Choppers, Inc., a New York Corporation, and is the owner of the

websites at https://orangecountychoppers.com/ and

https://www.facebook.com/orangecountychoppers/.

       7. Plaintiff is informed and believes and thereon alleges that Orange County Choppers,

Inc. is a New York Corporation with its primary place of business located at 14 Crossroads Ct,

Newburgh, New York 12550.

       8. Plaintiff is informed and believes and thereon alleges that Defendants Does 1 through

10, inclusive, are other parties not yet identified who have infringed Plaintiff’s copyrights, have

contributed to the infringement of Plaintiff’s copyrights, or have engaged in one or more of the

wrongful practices alleged herein. The true names, whether corporate, individual or otherwise, of

the Does 1-10, inclusive, are presently unknown to Plaintiff, which therefore sues said Does 1-10

by such fictitious names, and will seek leave to amend this Complaint to show their true names

and capacities when same have been ascertained.

       9.   Plaintiff is informed and believes and thereon alleges that at all times relevant hereto

each of the Defendants was the agent, affiliate, officer, director, manager, principal, alter-ego,

and/or employee of the remaining Defendants and was at all times acting within the scope of

such agency, affiliation, alter-ego relationship and/or employment; and actively participated in or

subsequently ratified and/or adopted each of the acts or conduct alleged, with full knowledge of

all the facts and circumstances, including, but not limited to, full knowledge of each violation of

Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.


                                                  2
        Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 3 of 25




                  CLAIMS RELATED TO SUBJECT PHOTOGRAPH A

      10. Plaintiff Gunnells owns an original photograph entitled “#000003” (“Subject

Photograph A”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph A.

      11. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph A, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph A without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the use on websites such as Michael

Teutul’s Facebook page at https://www.facebook.com and on Michael Teutul’s website at

https://therealmikeyteutul.com to promote the sale of Michael Teutul’s apparel and artwork and

to promote Michael Teutul’s promotional appearances.
      12. An image of Subject Photograph A and examples of the infringing uses that were

discovered approximately on or after October 2017 are set forth hereinbelow:


                                    Subject Photograph A




                                               3
        Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 4 of 25



                      Exemplar Screen Captures of Infringing Uses




  Facebook post by Michael Teutul dated Feb. 18, 2016 (last visited Aug. 30, 2019, available
https://www.facebook.com/WolfGangGallery/photos/a.147519195309881/1046959055365886)




                   Facebook post by Michael Teutul dated Dec. 27, 2017




                                             4
        Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 5 of 25




        Facebook post by OCC dated Dec. 27, 2017 (last visited Aug. 30, 2019, available
https://www.facebook.com/orangecountychoppers/photos/a.169710133086/10155287611313087
                                    /?type=3&theater)




               Cover of ATVWorld Magazine, Volume 14, No. 5, 2017 issue




                                          5
        Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 6 of 25




Promotion for North American International Motorcycle Supershow scheduled for Jan. 5-7, 2018
                 from “ATVWorld Magazine”, Volume 14, No. 5, 2017 issue




Promotion for North American International Motorcycle Supershow scheduled for Jan. 5-7, 2018
                 from “ATVWorld Magazine”, Volume 14, No. 5, 2017 issue

                                             6
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 7 of 25




Advertisement captured by attendee of 42nd Annual North American International Motorcycle
            Supershow dated Jan. 7, 2018 (last visited Aug. 30, 2019, available
            https://www.facebook.com/photo.php?fbid=10155008270936536)




  Poster provided to attendee of the 42nd Annual North American International Motorcycle
             Supershow dated Jan 5. 2018, (last visited Aug. 30, 2019, available
             https://www.facebook.com/photo.php?fbid=10159803102740430)




                                            7
        Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 8 of 25




                  CLAIMS RELATED TO SUBJECT PHOTOGRAPH B

      13. Plaintiff Gunnells owns an original photograph entitled “#000025” (“Subject

Photograph B”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph B.

      14. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph B, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph B without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the use on websites such as

https://www.facebook.com to promote Michael Teutul’s promotional appearances.
      15. An image of Subject Photograph B and an example of the infringing use that was

discovered approximately on or after October 2017 are set forth hereinbelow:


                                    Subject Photograph B




                                               8
        Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 9 of 25




                        Exemplar Screen Captures of Infringing Uses




       (Advertisement for Blue Ridge Bike Fest 2013, scheduled for April 12-14, 2013)


                  CLAIMS RELATED TO SUBJECT PHOTOGRAPH C

      16. Plaintiff Gunnells owns an original photograph entitled “#000035” (“Subject

Photograph C”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph C.

      17. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph C, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph C without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the production and sale of apparel

featuring a derivative work made from Subject Photograph C, which was published and

promoted for sale on websites such as https://www.instagram.com;

https://orangecountychoppers.com/; https://therealmikeyteutul.co; https://www.ebay.com; and

on the television program “Orange County Choppers”.


                                                9
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 10 of 25




      18. An image of Subject Photograph C and examples of the infringing uses that were

discovered approximately on or after October 2017 are set forth hereinbelow:
                                   Subject Photograph C




                       Exemplar Screen Captures of Infringing Uses




Instagram post by Michael Teutul dated Aug. 21, 2018 (last visited Aug. 30, 2019, available at

           https://www.instagram.com/p/BmvHD1IB06U/?igshid=l6on39dmcpdv)




                                             10
      Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 11 of 25




Banner image on OCC’s website as of Aug. 30, 2019 (last visited Aug. 30, 2019, available at

                           https://orangecountychoppers.com/)




                                            11
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 12 of 25




                  CLAIMS RELATED TO SUBJECT PHOTOGRAPH D

      19. Plaintiff Gunnells owns an original photograph entitled “#000059” (“Subject

Photograph D”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph D.

      20. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph D, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph D without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the use on websites such as

https://www.facebook.com to promote Michael Teutul’s promotional appearances.
      21. An image of Subject Photograph D and screen capture of Michael Teutul’s website

with Subject Photograph D embedded that was discovered approximately on or after October

2017 is set forth hereinbelow:


                                    Subject Photograph D




                                        Screen Capture




                                               12
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 13 of 25




                       Exemplar Screen Captures of Infringing Uses




                  CLAIMS RELATED TO SUBJECT PHOTOGRAPH E

      22. Plaintiff Gunnells owns an original photograph entitled “#000221” (“Subject

Photograph E”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph E.

      23. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph E, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph E without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the use on websites such as

https://www.facebook.com to promote Michael Teutul’s exhibitions of artwork.

      24. An image of Subject Photograph E and a screen capture of the infringing use that

was discovered approximately on or after October 2017 are set forth hereinbelow:




                                               13
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 14 of 25



                                   Subject Photograph E




                       Exemplar Screen Capture of Infringing Uses




                 CLAIMS RELATED TO SUBJECT PHOTOGRAPH F

      25. Plaintiff Gunnells owns an original photograph entitled “#000222” (“Subject

Photograph F”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph F.



                                              14
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 15 of 25




      26. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph F, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph F without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the use on websites such as

https://www.facebook.com to promote Michael Teutul’s exhibitions of artwork.

      27. An image of Subject Photograph F and a screen capture of an infringing use that was

discovered approximately on or after October 2017 is set forth hereinbelow:
                                   Subject Photograph F




                       Exemplar Screen Captures of Infringing Uses




                                               15
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 16 of 25




                  CLAIMS RELATED TO SUBJECT PHOTOGRAPH G

      28. Plaintiff Gunnells owns an original photograph entitled “#000008” (“Subject

Photograph G”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph G.

      29. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph G, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph G without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the use on websites such as

https://www.facebook.com and/or https://therealmikeyteutul.com/ to promote Michael Teutul’s

exhibitions of artwork.
      30. An image of Subject Photograph G and a screen capture of an infringing use that was

discovered approximately on or after October 2017 is set forth hereinbelow:

                                        Subject Photograph G




                                               16
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 17 of 25




                       Exemplar Screen Captures of Infringing Uses




                     CLAIMS RELATED TO SUBJECT PHOTOGRAPH H

      31. Plaintiff Gunnells owns an original photograph entitled “#000010” (“Subject

Photograph H”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph H.




                                              17
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 18 of 25




      32. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph H, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph H without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the use on websites such as

https://www.facebook.com and/or https://therealmikeyteutul.com/ to promote Michael Teutul’s

exhibitions of artwork.

      33. An image of Subject Photograph H and a screen capture of an infringing use that was

discovered approximately on or after October 2017 is set forth hereinbelow:
                                        Subject Photograph H




                           Exemplar Screen Captures of Infringing Uses




                                               18
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 19 of 25




                      CLAIMS RELATED TO SUBJECT PHOTOGRAPH I

      34. Plaintiff Gunnells owns an original photograph entitled “#000023” (“Subject

Photograph I”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph I.

      35. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph I, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph I without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the use on websites such as

https://www.facebook.com and/or https://therealmikeyteutul.com/ to promote Michael Teutul’s

exhibitions of artwork.
      36. An image of Subject Photograph I and a screen capture of an infringing use that was

discovered approximately on or after October 2017 is set forth hereinbelow:

                                        Subject Photograph I




                                               19
       Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 20 of 25




                           Exemplar Screen Captures of Infringing Uses




                      CLAIMS RELATED TO SUBJECT PHOTOGRAPH J

      37. Plaintiff Gunnells owns an original photograph entitled “#000026” (“Subject

Photograph J”) that was registered with the United States Copyright Office on January 18, 2013

with the Registration Number VAu 1-130-673. Plaintiff is the sole owner of the exclusive rights

in Subject Photograph J.

      38. Plaintiff is informed and believes and thereon alleges that following its publication

and display of Subject Photograph J, Michael Teutul; Paul Teutul; OCC; Doe Defendants, and

each of them used Subject Photograph J without Plaintiff’s authorization for commercial

purposes in various ways, including, but not limited to, the use on websites such as

https://www.facebook.com and/or https://therealmikeyteutul.com/ to promote Michael Teutul’s

exhibitions of artwork.

      39. An image of Subject Photograph J and a screen capture of an infringing use that was

discovered approximately on or after October 2017 is set forth hereinbelow:




                                               20
Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 21 of 25




                          Subject Photograph J




               Exemplar Screen Captures of Infringing Uses




                                21
          Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 22 of 25




                                    FIRST CLAIM FOR RELIEF

                        (Copyright Infringement - Against All Defendants)

         40. Plaintiff repeats, realleges and incorporates herein by reference as though fully set

forth the allegations contained in the preceding paragraphs of this Complaint.

         41. Plaintiff is informed and believes and thereon alleges that Defendants had access to

Subject Photograph A; Subject Photograph B; Subject Photograph C; Subject Photograph D;

Subject Photograph E; Subject Photograph F; Subject Photograph G; Subject Photograph H;

Subject Photograph I; and Subject Photograph J (collectively, the “Subject Photographs”),

including, without limitation, through Plaintiff’s website and social media accounts or viewing

the Subject Photographs on third-party websites (e.g., Tumblr, Pinterest, etc.).

         42. Plaintiff is informed and believes and thereon alleges that Defendants used and

distributed images of the Subject Photographs, and exploited said images in website posts

without Plaintiff’s authorization or consent.

         43. Plantiff is informed and believes that in the three years prior to the filing of the

complaint in this action, Defendants, and each of them, exploited one or more of the Subject

Photographs on multiple occasions, including without limitation, by publishing them online,

creating physical copies of the Subject Photographs, distributing and selling said copies, and

otherwise exploiting the Subject Photographs.

         44. Plaintiff discovered the infringing acts at issue within three years of the filing of this

complaint.

         45. Due to Defendants’ acts of infringement, Plaintiff has suffered damages in an amount

to be established at trial.

         46. Due to Defendants’ acts of copyright infringement as alleged herein, Defendants

have obtained profits they would not otherwise have realized but for their infringement of the

Subject Photographs. As such, Plaintiff is entitled to disgorgement of Defendants’ profits

attributable to the infringement of the Subject Photographs in an amount to be established at

trial.


                                                   22
         Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 23 of 25




        47. Plaintiff is informed and believes and thereon alleges that Defendants committed

copyright infringement with actual or constructive knowledge of Plaintiff’s rights, or reckless

disregard for the same, such that said acts of copyright infringement were, and continue to be,

willful, intentional and malicious. Plaintiff reserves the right to seek statutory damages.


                                 SECOND CLAIM FOR RELIEF

              (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202 –
                                   Against all Defendants, and Each))
        48. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
fully set forth, the allegations contained in the preceding paragraphs of this Complaint.

        49. Plaintiff is informed and believes and thereon alleges that Defendants, and

each of them, violated 17 U.S.C. §1202(b) by intentionally removing and/or altering its

copyright management information when engaging in the Infringing Use of the Subject

Photographs and doing so without authority of the copyright owner or the law, and

publishing the Subject Photographs and falsely designating authorship of same under

their own names, knowing that copyright management information had been removed or

altered without authority of the copyright owner or the law, and knowing, or, with respect

to civil remedies under section 1203, having reasonable grounds to know, that the

conduct would induce, enable, facilitate, or conceal an infringement of any right under

this title.

        50. Plaintiff is informed and believes and thereon alleges that Defendants, and

each of them, removed, or conspired to remove, his identification information, including

without limitation in the form of his “NYLA” and name designations, from the above-

mentioned works before publishing them without consent under their own names.

        51. Plaintiff is informed and believes and thereon alleges that Defendants, and

each of them, knowingly removed and altered the copyright management information of

the Subject Photograph upon publication of the Infringing Use.



                                                 23
          Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 24 of 25




         52. The above conduct is in violation of the Digital Millennium Copyright Act and

exposes Defendants, and each of them, to additional and enhanced common law and

statutory damages and penalties pursuant to 17 USC § 1203 and other applicable law.

         53. Plaintiff is informed and believes and thereon alleges that Defendants, and

each of their, conduct as alleged herein was willful, reckless, and/or with knowledge, and

Plaintiff resultantly seeks enhanced damage and penalties.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment as follows:

         a.      That Defendants and their respective agents and servants be enjoined from

distributing, reproducing or displaying the Subject Photographs in violation of their copyrights;

         b.      That Plaintiff be awarded all profits of Defendants, plus all losses of Plaintiff, the

exact sum to be proven at the time of trial, or, if elected before final judgment on any claim for

which there is timely registration, statutory damages as available under the Copyright Act, 17

U.S.C. § 504;

         c.      That Plaintiff be awarded its attorneys’ fees as available under the Copyright Act

U.S.C. §§ 505 and 1203 on each claim for which there is timely registration;

         d.      That Plaintiff be awarded pre-judgment interest as allowed by law;

         e.      That Plaintiff be awarded the costs of this action; and

         f.      That Plaintiff be awarded such further legal and equitable relief as the Court

deems proper.
                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury in this action of all issues so triable.


Dated:        Brooklyn, New York                                Respectfully Submitted,
              August 30, 2019
                                                           By: /s/ Scott Alan Burroughs
                                                               Scott Alan Burroughs
                                                               Laura M. Zaharia
                                                               scott@donigerlawfirm.com
                                                               lzaharia@donigerlawfirm.com


                                                    24
Case 1:19-cv-05331-JSR Document 35 Filed 08/30/19 Page 25 of 25



                                        231 Norman Avenue, Suite 413
                                        Brooklyn, New York 11222
                                        (310) 590-1820
                                        Attorneys for Plaintiff Scott Gunnells




                              25
